


Exhibit 10.10

 

INTELLECTUAL PROPERTY CROSS LICENSE

 

This INTELLECTUAL PROPERTY CROSS LICENSE (“Agreement”) dated as of May 24, 2004,
is entered into by GENERAL ELECTRIC COMPANY, a New York corporation (“GE”) and
GENWORTH FINANCIAL, INC., a Delaware corporation (“Genworth”).  GE and Genworth
are sometimes referred to herein as a “party” or collectively as the “parties”.

 

PRELIMINARY STATEMENTS

 

A.                                   GE, General Electric Capital Corporation,
GE Financial Assurance Holdings, Inc., GEI, Inc., and Genworth entered into a
Master Agreement, dated May 24, 2004 (“Master Agreement”).

 

B.                                     The Master Agreement requires the
execution and delivery of this Agreement by the parties at the Closing.

 

C.                                     GE and its Affiliates control certain
Intellectual Property and desire to license certain Intellectual Property,
including, without limitation, patent rights, to Genworth and its Affiliates.

 

D.                                    Genworth and its Affiliates control
certain Intellectual Property and desire to license certain Intellectual
Property, including, without limitation, patent rights, to GE and its
Affiliates.

 

E.                                      The parties desire to avoid any adverse
effect on the GENIUS® Applications that may result from the filing and
prosecution of continuation-in-part and divisional patent applications based on
the GENIUS® Applications.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I
Definitions

 

Section 1.01.                         Certain Defined Terms.

 

(a)                                  Unless otherwise defined herein, all
capitalized terms used herein shall have the same meaning as in the Master
Agreement.

 

(b)                                 The following capitalized terms used in this
Agreement shall have the meanings set forth below:

 

“Applications” means the GENIUS® Applications and the GE Applications.

 

“Bankruptcy Code” has the meaning set forth in Section 2.05.

 

--------------------------------------------------------------------------------


 

“CIP” has the meaning set forth in Section 4.03.

 

“CIP Applications” has the meaning set forth in Section 4.03.

 

“Control” or “Controlled” means, with respect to any Intellectual Property, the
right to grant a license or sublicense to such Intellectual Property as provided
for herein without (i) violating the terms of any agreement or other arrangement
with any third party, (ii) requiring any consent, approvals or waivers from any
third party, or any breach or default by the party being granted any such
license or sublicense being deemed a breach or default affecting the rights of
the party granting such license or sublicense or (iii) requiring the payment of
material compensation to any third party.

 

“Divisional Applications” has the meaning set forth in Section 4.03.

 

“Electronic Materials” has the meaning set forth in Section 2.09.

 

“ERC IP” has the meaning set forth in Schedule C.

 

“GE Accounting Policies” means GE’s accounting policies and related
documentation, which are clarifications of U.S. GAAP, pursuant to which GE keeps
its books and records and prepares consolidated financial statements.

 

“GEAM IP” has the meaning set forth in Schedule C.

 

“GE Applications” has the meaning set forth in Section 4.03.

 

“GECIS IP” has the meaning set forth in Schedule C.

 

“GE Intellectual Property” means Intellectual Property that is (x) Controlled by
the GE Group as of the Closing Date or the date it is assigned to the GE Group
pursuant to the Master Agreement and (y) in use, held for use or contemplated to
be used by the Genworth Group as of the Closing Date or the date of such
assignment, but specifically excludes (i) Intellectual Property assigned to
Genworth and/or its Affiliates under the Master Agreement, (ii) GE Materials and
(iii) Intellectual Property obtained by Genworth for GE and its Affiliates
pursuant to Section 3.01(b) of the Transition Services Agreement.  “GE
Intellectual Property” includes, without limitation, the Intellectual Property
set forth on Schedule A to the extent such Intellectual Property is in use, held
for use or contemplated to be used by the Genworth Group as of the Closing Date
or the date of such assignment and is Controlled by the GE Group as of the
Closing Date or the date of such assignment.

 

“GE Materials” means, collectively, the GE Accounting Policies, Policies and
other materials of the GE Group described in Article III.

 

“GE Services” has the meaning set forth in the Transition Services Agreement.

 

2

--------------------------------------------------------------------------------


 

“GENIUS® Applications” has the meaning set forth in Section 4.03.

 

“Genworth Intellectual Property” means Intellectual Property that is (i) (x)
Controlled by the Genworth Group as of the Closing Date or the date it is
assigned to the Genworth Group pursuant to the Master Agreement and (y) in use,
held for use or contemplated to be used by the GE Group as of the Closing Date
or the date of such assignment.  “Genworth Intellectual Property” includes,
without limitation, the Intellectual Property set forth on Schedule B to the
extent such Intellectual Property is in use, held for use or contemplated to be
used by the GE Group as of the Closing Date or the date of such assignment and
is Controlled by the Genworth Group as of the Closing Date or the date of such
assignment.

 

“Intellectual Property” means all of the following, whether protected, created
or arising under the laws of the United States or any other foreign
jurisdiction: (i) patents, patent applications (along with all patents issuing
thereon), statutory invention registrations, divisions, continuations,
continuations-in-part, substitute applications of the foregoing and any
extensions, reissues, restorations and reexaminations thereof, and all rights
therein provided by international treaties or conventions, (ii) copyrights, mask
work rights, database rights and design rights, whether or not registered,
published or unpublished, and registrations and applications for registration
thereof, and all rights therein whether provided by international treaties or
conventions or otherwise, (iii) trade secrets, (iv) intellectual property rights
arising from or in respect of Technology and (v) all other applications and
registrations related to any of the intellectual property rights set forth in
the foregoing clauses (i) — (iv) above.  As used in this Agreement, the term
“Intellectual Property” expressly excludes (x) trademarks, service marks, trade
dress, logos and other identifiers of source, including all goodwill associated
therewith and all common law rights, registrations and applications for
registration thereof, and all rights therein provided by international treaties
or conventions, and all reissues, extensions and renewals of any of the
foregoing and (y) intellectual property rights arising from or in respect of
domain names, domain name registrations and reservations.

 

“Improvement” means any modification, derivative work or improvement of any
Technology.

 

“Licensed Products and Services” means those products and services that use,
practice or incorporate the Licensor’s Intellectual Property.

 

“Licensee” means a Person receiving a license or sublicense under this
Agreement.

 

“Licensor” means a Person granting a license or sublicense under this Agreement.

 

“Policies” has the meaning set forth in Section 3.03.

 

“Prime Directive” has the meaning set forth in Section 4.03.

 

“Prosecution Guidelines” has the meaning set forth in Section 4.03.

 

3

--------------------------------------------------------------------------------


 

“Restriction Requirements” has the meaning set forth in Section 4.03.

 

“Secondary Directive” has the meaning set forth in Section 4.03.

 

“Services” has the meaning set forth in the Transition Services Agreement.

 

“Software” means the object and source code versions of computer programs and
sufficient associated documentation, training materials and configurations to
use and modify such programs, including programmer, administrator, end user and
other documentation.

 

“Subsequent Applications” has the meaning set forth in Section 4.03.

 

“Technology” means, collectively, all designs, formulas, algorithms, procedures,
techniques, ideas, know-how, Software, programs, models, routines, databases,
tools, inventions, creations, improvements, works of authorship, and all
recordings, graphs, drawings, reports, analyses, other writings, and any other
embodiment of the above, in any form, whether or not specifically listed herein.

 

“Transition Services Agreement” means the Transition Services Agreement dated
                   , 2004, by and among GE, General Electric Capital
Corporation, GEI, Inc., GE Financial Assurance Holdings, Inc. and Genworth.

 

“USPTO” has the meaning set forth in Section 4.03.

 

ARTICLE II
License Grant

 

Section 2.01.                         Grant from GE to Genworth and its
Affiliates.

 

(a)                                  GE hereby grants, and shall cause its
Affiliates to grant, to Genworth and its Affiliates a non-exclusive,
irrevocable, royalty-free, fully paid up, worldwide, perpetual right and
license, with no right to sublicense except as provided herein, under the GE
Intellectual Property:  (i) to allow employees, directors and officers of
Genworth and its Affiliates to use and practice the GE Intellectual Property for
internal purposes, (ii) to make, have made, use, sell, have sold, import, and
otherwise commercialize Licensed Products and Services and (iii) to create
Improvements in accordance with Section 2.04.

 

(b)                                 Genworth and its Affiliates may grant
sublicenses of the right and license granted under this Section 2.01 to an
acquiror of any of the businesses, operations or assets of Genworth or its
Affiliates to which this Agreement relates, which acquiror executes an agreement
to be bound by all obligations of Genworth and its Affiliates under this
Agreement relating to such right and license (a copy of which agreement is
provided to GE).

 

(c)                                  Subject to the terms and conditions of
Article VI, Genworth and its Affiliates may permit their suppliers, contractors
and consultants to exercise the right and license

 

4

--------------------------------------------------------------------------------


 

granted to Genworth and its Affiliates under this Section 2.01 on behalf of and
at the direction of Genworth and its Affiliates (and not solely for the benefit
of such suppliers, contractors and consultants).

 

(d)                                 Subject to the terms and conditions of
Article VI, Genworth and its Affiliates may permit employees (including contract
employees), directors and officers of their customers and suppliers in the
ordinary course of Genworth’s business (and not Persons who are customers or
suppliers merely to access and use the GE Intellectual Property) to use training
and productivity-enhancing Software and documentation that is subject to the
right and license granted under this Section 2.01 and is for general use by
customers and suppliers, provided that Genworth’s or its Affiliates’ purpose in
permitting such use is to benefit the business of Genworth or its Affiliates,
provided further that such customers and suppliers may not use any such Software
and documentation in advertising, publicity or marketing activities without GE’s
prior written approval, which approval will not be unreasonably withheld.

 

(e)                                  With respect to the GE Intellectual
Property set forth on Schedule C, the right and license granted to Genworth and
its Affiliates under this Section 2.01 shall be further subject to the terms and
conditions set forth on Schedule C.

 

Section 2.02.                         Grant from Genworth to GE and its
Affiliates.

 

(a)                                  Genworth hereby grants, and shall cause its
Affiliates to grant, to GE and its Affiliates a non-exclusive, irrevocable,
royalty-free, fully paid up, worldwide, perpetual right and license, with no
right to sublicense except as provided herein, under the Genworth Intellectual
Property:  (i) to allow employees, directors and officers of GE and its
Affiliates to use and practice the Genworth Intellectual Property for internal
purposes, (ii) to make, have made, use, sell, have sold, import, and otherwise
commercialize Licensed Products and Services and (iii) to create Improvements in
accordance with Section 2.04.

 

(b)                                 GE and its Affiliates may grant sublicenses
of the right and license granted under this Section 2.02 to an acquiror of any
of the businesses, operations or assets of GE or its Affiliates to which this
Agreement relates, which acquiror executes an agreement to be bound by all
obligations of GE and its Affiliates under this Agreement relating to such right
and license (a copy which agreement is provided to Genworth).

 

(c)                                  Subject to the terms and conditions of
Article VI, GE and its Affiliates may permit their suppliers, contractors and
consultants to exercise the right and license granted to GE and its Affiliates
under this Section 2.02 on behalf of and at the direction of GE and its
Affiliates (and not solely for the benefit of such suppliers, contractors and
consultants).

 

(d)                                 Subject to the terms and conditions of
Article VI, GE and its Affiliates may permit employees (including contract
employees), directors and officers of their customers and suppliers in the
ordinary course of GE’s business (and not Persons who are customers or suppliers
merely to access and use the Genworth Intellectual Property) to use training and
productivity-enhancing Software and documentation that is subject to the right
and license granted under this Section 2.02 and is for general use by customers
and suppliers, provided that GE’s or its

 

5

--------------------------------------------------------------------------------


 

Affiliates’ purpose in permitting such use is to benefit the business of GE or
its Affiliates, provided further that such customers and suppliers may not use
any such Software and documentation in advertising, publicity or marketing
activities without Genworth’s prior written approval, which approval will not be
unreasonably withheld.

 

Section 2.03.                         Third Party Licenses.  To the extent that
any Intellectual Property owned by a third party is licensed under Sections 2.01
or 2.02, such Intellectual Property shall be subject to all of the terms and
conditions of the relevant agreement between the Licensor and such third party
pursuant to which such Intellectual Property has been licensed.

 

Section 2.04.                         Improvements.  Improvements made after the
Closing Date shall be owned by the party making such Improvement, or on whose
behalf such Improvement was made, and, as between the parties, such party shall
own all Intellectual Property rights in such Improvement.  For the avoidance of
doubt, (i) such party shall not own any Intellectual Property rights licensed to
such party hereunder and (ii) such party may freely assign or license such
Improvements but shall not have the right to assign any Intellectual Property of
the other party and shall only have the right to sublicense Intellectual
Property of the other party as expressly set forth herein.  No rights are
granted to either party to any Improvements made by, or on behalf of, the other
party under the Intellectual Property licensed hereunder to the extent such
Improvement was made after the Closing Date.

 

Section 2.05.                         Section 365(n) of the Bankruptcy Code. 
All rights and licenses granted under this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code (the “Bankruptcy Code”), licenses of rights to “intellectual property” as
defined under Section 101(35A) of the Bankruptcy Code. The parties shall retain
and may fully exercise all of their respective rights and elections under the
Bankruptcy Code.

 

Section 2.06.                         Customers.  Each party agrees that it will
use reasonable efforts to not knowingly bring any legal action or proceeding
against, or otherwise communicate with, any customer of the other party with
respect to any alleged infringement, misappropriation or violation of any
Intellectual Property of such party licensed hereunder based on such customer’s
use of the other party’s products or services without first providing the other
party written notice of such alleged infringement, misappropriation or
violation.

 

Section 2.07.                         Reservation of Rights.  All rights not
expressly granted by a party hereunder are reserved by such party.  Without
limiting the generality of the foregoing, the parties expressly acknowledge that
nothing contained herein shall be construed or interpreted as a grant, by
implication or otherwise, of any licenses other than the licenses expressly set
forth in this Article 2.  The licenses granted in Sections 2.01 and 2.02 are
subject to, and limited by, any and all licenses, rights, limitations and
restrictions with respect to, as applicable, the GE Intellectual Property and
the Genworth Intellectual Property previously granted to or otherwise obtained
by any third party that are in effect as of the Closing.

 

6

--------------------------------------------------------------------------------


 

Section 2.08.                         Cooperation Regarding Restrictions and
Limitations Applicable to Licensed Intellectual Property.

 

(a)                                  Until two (2) years after the Trigger Date,
at the request of Genworth, GE agrees to, and to cause GE’s Affiliates to, use
commercially reasonable, good faith efforts to provide Genworth such copies of
agreements (subject to any confidentiality restrictions that would prevent
disclosure of such agreements) or other information that are sufficient to
inform Genworth about any limitations or restrictions on the use and
sublicensing of the GE Intellectual Property set forth on Schedule A hereto or
other specific GE Intellectual Property identified by Genworth in writing to GE,
which has not already been provided to the Genworth Group and which is not
otherwise in the Genworth Group’s possession.  GE and its Affiliates shall not
have any liability to Genworth and its Affiliates resulting or arising from the
failure or inability to provide such agreements or information, and Genworth and
its Affiliates shall not have any liability to GE and its Affiliates under this
Agreement for failing to comply with limitations and/or restrictions on the use
and sublicensing of GE Intellectual Property of which the Genworth Group did not
have actual or constructive knowledge.  Notwithstanding anything in this
Agreement or the Master Agreement to the contrary, GE and its Affiliates shall
not indemnify, defend or hold Genworth Group or its Affiliates harmless with
respect to any Liabilities to any third party arising out of, or resulting from,
any Intellectual Property of such third party licensed from GE or its Affiliates
hereunder.

 

(b)                                 Until two (2) years after the Trigger Date,
at the request of GE, Genworth agrees to, and to cause Genworth’s Affiliates to,
use commercially reasonable, good faith efforts to provide GE such copies of
agreements (subject to any confidentiality restrictions that would prevent
disclosure of such agreements) or other information that are sufficient to
inform GE about any limitations or restrictions on the use and sublicensing of
the Genworth Intellectual Property set forth on Schedule B hereto or other
specific Genworth Intellectual Property identified by GE in writing to Genworth,
which has not already been provided to the GE Group and which is not otherwise
in the GE Group’s possession.  Genworth and its Affiliates shall not have any
liability to GE and its Affiliates resulting or arising from the failure or
inability to provide such agreements or information, and GE and its Affiliates
shall not have any liability to Genworth and its Affiliates under this Agreement
for failing to comply with limitations and/or restrictions on the use and
sublicensing of Genworth Intellectual Property of which the GE Group did not
have actual or constructive knowledge.  Notwithstanding anything in this
Agreement or the Master Agreement to the contrary, Genworth and its Affiliates
shall not indemnify, defend or hold GE or its Affiliates harmless with respect
to any Liabilities to any third party arising out of, or resulting from, any
Intellectual Property of such third party licensed from Genworth or its
Affiliates hereunder.

 

Section 2.09.                         Delivery of Software.

 

(a)                                  Until the expiration of two (2) years from
the Trigger Date, either party may request one (1) copy of Software or other
electronic content maintained on the other party’s intranet or other computer
network (“Electronic Materials”) that (i) is subject to the license granted to
such requesting party under this Article II, (ii) has not already been provided
to the requesting party, (iii) is not otherwise in the requesting party’s
possession and (iv) is not used to provide any GE Services or Company Services,
as the case may be, to the requesting party or its Affiliates under the
Transition Services Agreement, provided that if such requesting party has access
to such intranet or

 

7

--------------------------------------------------------------------------------


 

computer network, such requesting party has first used commercially reasonable
efforts to obtain such Software or Electronic Materials directly from such
intranet or computer network prior to making such request.  Subject to Section
2.03, the delivering party shall make available or deliver to the requesting
party a copy of any such Software or Electronic Materials that is in existence
at the time of such request and current as of the Closing Date; provided,
however, that the delivering party may, at its sole discretion, make available
or deliver a version of such Software and Electronic Materials that is current
on or about the date of such request and includes upgrades, updates and other
modifications made to such Software and Electronic Materials since the Closing
Date.  Any upgrades, updates or other modifications to Software and Electronic
Materials that are made available or delivered to the requesting party pursuant
to this Section 2.09 and Controlled by the delivering party as of the date they
are made available or delivered shall be deemed to be GE Intellectual Property
if made available or delivered by GE or its Affiliates, or Genworth Intellectual
Property if made available or delivered by Genworth or its Affiliates,
notwithstanding that such upgrades, updates or other modifications were not
used, held for use or contemplated to be used by the receiving party as of the
Closing Date or Controlled by the delivering party as of the Closing Date.

 

(b)                                 All Software, Electronic Materials and
upgrades, updates or other modifications thereto required to be made available
to or delivered to a Licensee pursuant to Section 2.09(a), will be delivered by
the Licensor to the Licensee electronically, or with the assistance of the
Licensor, downloaded by the Licensee from the Internet, provided that the
Licensee complies with all reasonable security measures implemented by the
Licensor.

 

Section 2.10.                         Taxes.

 

(a)                                  Each party shall be responsible for any
personal property taxes on property it or any of its Affiliates owns or leases,
for franchise and privilege taxes on its or its Affiliates’ business, and for
taxes based on its or its Affiliates’ net income or gross receipts.

 

(b)                                 Genworth and its Affiliates may report and
(as appropriate) pay any sales, use, excise, value-added, services, consumption,
and other taxes and duties (collectively, “Taxes”) for which Genworth and its
Affiliates are responsible pursuant to Section 2.10(a) directly if Genworth
provides GE with a direct pay or exemption certificate.

 

(c)                                  GE and its Affiliates may report and (as
appropriate) pay any Taxes for which GE and its Affiliates are responsible
pursuant to Section 2.10(a) directly if GE provides Genworth with a direct pay
or exemption certificate.

 

(d)                                 Each party agrees to cooperate with the
other party to enable each to more accurately determine its and its Affiliates’
own tax liability and to minimize such liability to the extent legally
permissible.

 

(e)                                  GE shall promptly notify Genworth of any
claim for Taxes asserted by applicable taxing authorities for which Genworth or
any of its Affiliates is alleged to be financially responsible hereunder.  GE
shall coordinate with Genworth the response to and settlement of any such
claim.  Notwithstanding the above, Genworth’s and its Affiliates’ liability for
such Taxes is conditioned upon GE providing Genworth notification within twenty
(20) business days of receiving any proposed assessment of any additional Taxes,
interest or penalty due by GE or its Affiliates.

 

8

--------------------------------------------------------------------------------


 

(f)                                    Genworth shall promptly notify GE of any
claim for Taxes asserted by applicable taxing authorities for which GE or its
Affiliates is alleged to be financially responsible hereunder.  Genworth shall
coordinate with GE the response to and settlement of any such claim. 
Notwithstanding the above, GE’s and its Affiliates’ liability for such Taxes is
conditioned upon Genworth providing GE notification within twenty (20) business
days of receiving any proposed assessment of any additional Taxes, interest or
penalty due by Genworth or its Affiliates.

 

(g)                                 Genworth and its Affiliates shall be
entitled to receive and to retain any refund of Taxes paid by Genworth or its
Affiliates to GE or its Affiliates pursuant to this Agreement.  In the event GE
or its Affiliates shall be entitled to receive a refund of any such Taxes, GE
shall promptly pay, or cause the payment of, such refund to Genworth.

 

(h)                                 GE and its Affiliates shall be entitled to
receive and to retain any refund of Taxes paid by GE or its Affiliates to
Genworth or its Affiliates pursuant to this Agreement.  In the event Genworth or
its Affiliates shall be entitled to receive a refund of any such Taxes, Genworth
shall promptly pay, or cause the payment of, such refund to GE.

 

ARTICLE III
GE MATERIALS

 

Section 3.01.                         Prior to the Trigger Date.  Prior to the
Trigger Date, GE shall permit Genworth and its Affiliates to use the GE
Materials in accordance with GE’s standard policies, procedures and guidelines
for use thereof by its Subsidiaries.

 

Section 3.02.                         Accounting Policies.

 

(a)                                  On and after the Trigger Date, GE shall
permit Genworth and its Affiliates to use the GE Accounting Policies for
historical purposes of Genworth and its Affiliates.  On and after the Trigger
Date, GE shall permit Genworth and its Affiliates to use the GE Accounting
Policies with the modifications required by Section 3.02(b) (“Genworth
Accounting Policies”) for the accounting and reporting purposes of Genworth and
its Affiliates.  Genworth and its Affiliates may create (and their respective
contractors may create on their behalf), and Genworth and its Affiliates shall
own, derivative works and modifications of the Genworth Accounting Policies. 
The Genworth Accounting Policies used by Genworth and its Affiliates may be (i)
used by Genworth’s and its Affiliates’ employees (including contractors),
auditors, accountants and financial advisors, (ii) disclosed as required by
applicable Law and (iii) used by an acquiror of Genworth or its Affiliates or
any of the businesses, operations or assets of Genworth or its Affiliates to
which this Agreement relates, provided that such acquiror executes an agreement
to be bound by all obligations of Genworth and its Affiliates under this
Agreement relating to such Genworth Accounting Policies (a copy of which
agreement is provided to GE) provided further that such acquiror shall be
limited to use of such Genworth Accounting Policies solely in connection with
such businesses, operations or assets (and not any other businesses, operations
or assets of the acquiror).  It is understood and agreed that GE makes no
representation or warranty as to the suitability of the GE Accounting Policies
for use by Genworth and its Affiliates or any of their respective divested
businesses.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, the text of any Genworth Accounting Policies shall not contain
any references to GE or its Affiliates, GE or its Affiliates’ publications, GE
or its Affiliates’ personnel (including, without limitation, senior management).

 

Section 3.03.                         Corporate Policies.

 

(a)                                  On and after the Trigger Date, GE shall
permit Genworth and its Affiliates to adopt and use the summary of the policies
set forth in the compliance guide entitled Integrity: the Spirit and Letter of
Our Commitment and the full text of the policies (collectively, the “Policies”)
published on the website “integrity.ge.com” with the modifications required by
Section 3.03(b) (“Genworth Policies”) as Genworth’s and its Affiliates’ own
policies, procedures and guidelines.  Genworth and its Affiliates may create
(and their respective contractors may create on their behalf), and Genworth and
its Affiliates shall own, derivative works and modifications of the Genworth
Policies.  The Genworth Policies may be (i) used by Genworth’s and its
Affiliates’ employees (including contractors), customers (including brokers and
licensed agents) and suppliers, (ii) disclosed as required by applicable Law,
and (iii) used by an acquiror of Genworth or its Affiliates or any of the
businesses, operations or assets of Genworth or its Affiliates to which this
Agreement relates, provided that such acquiror executes an agreement to be bound
by all obligations of Genworth and its Affiliates under this Agreement relating
to such Policies and Genworth Policies (a copy of which agreement is provided to
GE) provided further that such acquiror shall be limited to use of such Genworth
Policies solely in connection with such businesses, operations or assets (and
not any other businesses, operations or assets of the acquiror).  It is
understood and agreed that GE makes no representation or warranty as to the
suitability of the Policies for use by Genworth and its Affiliates or any of
their respective divested businesses.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, the text of any Genworth Policies shall not contain (i) any
references to GE or its Affiliates, GE or its Affiliates’ publications, GE or
its Affiliates’ personnel (including, without limitation, senior management) or
(ii) the title of the Policy Guide (i.e., “Integrity: the Spirit and Letter of
Our Commitment”), any portion thereof, or any confusingly similar phrase.

 

Section 3.04.                         Limitation on Rights and Obligations with
Respect to the GE Materials.  GE shall have no obligation under this Agreement
(i) to notify Genworth and its Affiliates of any changes or proposed changes to
any of the GE Materials, (ii) to include Genworth and its Affiliates in any
consideration of proposed changes to any of the GE Materials, (iii) to provide
draft changes of any of the GE Materials to Genworth and its Affiliates for
review or comment, or (iv) to provide Genworth and its Affiliates with any
updated materials relating to any of the GE Materials (provided that, for the
avoidance of doubt, Genworth and its Affiliates shall have no obligation
hereunder with respect to any updated or changed GE Materials not received
hereunder).  The parties hereto acknowledge and agree that, except as expressly
set forth above, GE reserves all rights in, to and under, including, without
limitation, all Intellectual Property rights with respect to, the GE Materials
and no rights with respect to ownership or use, except as otherwise expressly
provided herein, shall vest in Genworth and its Affiliates.  Further, Genworth
and its Affiliates agree to use the same degree of care that Genworth and its
Affiliates use with respect to their own information and materials of a similar
nature, but in no event less

 

10

--------------------------------------------------------------------------------


 

than a reasonable degree of care, to ensure that the GE Materials are not used
for any purpose other than the purposes set forth above.  Genworth and its
Affiliates will allow GE reasonable access to personnel and information as
reasonably necessary to determine Genworth’s and its Affiliates’ compliance with
the provisions set forth above.

 

ARTICLE IV
Covenants

 

Section 4.01.                         Further Assistance.  Each party hereby
covenants and agrees that it shall, at the request of the other party, use
commercially reasonable efforts to assist the other party in its efforts to
obtain any third party consent, approval or waiver necessary to enable such
other party to obtain a license to any Intellectual Property that, but for the
requirements set forth in the definition of Control, would be the subject of a
license granted pursuant to Section 2.01 or 2.02 hereunder; provided, however,
that such party shall not be required to seek broader rights or more favorable
terms for the other party than those applicable to such party prior to the date
hereof or as may be applicable to such party from time to time thereafter.  The
parties acknowledge and agree that there can be no assurance that such party’s
efforts will be successful or that the other party will be able to obtain such
licenses or rights on acceptable terms or at all.

 

Section 4.02.                         Ownership.  No party shall represent that
it has any ownership interest in any Intellectual Property of the other party
licensed hereunder.

 

Section 4.03.                         Prosecution and Maintenance.

 

(a)                                  Generally.  Excluding the parties’
obligations set forth in Section 4.03(b) in connection with the Applications,
each party retains the sole right to protect at its sole discretion the
Intellectual Property and Technology owned by such party, including, without
limitation, deciding whether and how to file and prosecute applications to
register patents, copyrights and mask work rights included in such Intellectual
Property, whether to abandon prosecution of such applications, and whether to
discontinue payment of any maintenance or renewal fees with respect to any
patents; provided, however, that solely with respect to patent applications and
issued patents set forth on Schedules A, B, and C, such party will notify the
other party in writing prior to abandoning prosecution of such patent
applications or discontinuing payment of any maintenance or renewal fees for
such issued patents and allow the other party the opportunity to take such
action on behalf of such party at the sole expense of the other party.

 

(b)                                 GENIUS®, CIP and Divisional Patent
Applications.  Pursuant to the Master Agreement, GE Financial Assurance
Holdings, Inc. or its Affiliate has assigned or will assign to Genworth the
patent applications identified on Schedule D (collectively, the “GENIUS®
Applications”).  The term “GENIUS® Applications” as used herein shall include
any patents directly resulting from the patent applications described on
Schedule D, the first generation of applications based directly on such
applications, and any patents directly resulting from such first generation of
applications; provided, however, that it shall not include the GE Applications. 
GE may, at GE’s option, file and prosecute with the U.S. Patent and Trademark
Office (“USPTO”) certain continuation-in-part (“CIP”) and certain divisional
patent applications based on the GENIUS® Applications as set forth below.

 

11

--------------------------------------------------------------------------------


 

(i)                                     Before the date hereof, GE shall have
filed or caused to be filed with the USPTO the non-provisional CIP patent
applications (the “CIP Applications”).  The term “CIP Applications” as used
herein shall include any patents directly resulting from the CIP Applications,
the first generation of applications based directly on such applications, and
any patents directly resulting from such first generation of applications.  The
CIP Applications shall be described on Schedule E hereto and shall have claims
that are independent and distinct from the claims of the GENIUS® Applications. 
Genworth shall promptly notify GE of any restriction requirements from the USPTO
permitting the filing of divisional applications based on the GENIUS®
Applications (the “Restriction Requirements”).  If GE in its sole discretion
elects to file a non-provisional divisional application (“Divisional
Application”) based on any such Restriction Requirement, GE shall so notify
Genworth within thirty (30) days of GE’s receipt of such Restriction
Requirement.  The term “Divisional Applications” as used herein shall include
any patents directly resulting from the Divisional Applications, the first
generation of applications based directly on such applications, and any patents
directly resulting from such first generation of applications.  Any such
“Divisional Applications” filed prior to the date hereof shall be described on
Schedule E.  Notwithstanding anything herein to the contrary, GE shall only have
the right to file Divisional Applications if the claims of such Divisional
Applications correspond to a set of claims identified in a Restriction
Requirement, each of which claims in the claim set being directed to subject
matter outside of the insurance field.  The Divisional Applications and CIP
Applications are collectively referred to herein as the “GE Applications.”  The
preparation, filing and prosecution of (i) the GE Applications shall be at GE’s
sole cost and expense and (ii) the GENIUS® Applications shall be at Genworth’s
sole cost and expense.

 

(ii)                                  Each party will use commercially
reasonable efforts to ensure that the subject matter and prosecution of the
Applications, including all filings and actions taken in connection therewith,
do not adversely affect or limit the prosecution, claims, scope, validity or
enforceability of the GENIUS® Applications, whether as the result of any double
patenting rejection, prior art rejections, prosecution history estoppel matters
or otherwise (the “Prime Directive”).  Each party will also use commercially
reasonable efforts to ensure that the subject matter and prosecution of the
Applications, including all filings and actions taken in connection therewith,
do not adversely affect or limit the prosecution, claims, scope, validity or
enforceability of the GE Applications, whether as the result of any double
patenting rejection, prior art rejections, prosecution history estoppel matters
or otherwise  (the “Secondary Directive”; the Prime Directive and Secondary
Directive are collectively referred to as the “Prosecution Guidelines”).  The
Prosecution Guidelines shall only apply to the Applications.  As used in this
Section 4.03(b), the terms “prosecute” and “prosecution” and related derivations
shall be deemed to include holding and/or maintaining issued patents.

 

(iii)                               The parties agree that in the event of any
conflict between the Prime Directive and the Secondary Directive, the Prime
Directive shall control and take precedence.  Subject to the confidentiality
provisions of Article VI, each party shall provide the other party with copies
of material correspondence with the USPTO relating to the Applications within a
sufficient time to allow for meaningful review, and each party shall promptly
provide the other party with copies of all Office Actions and correspondence
with the USPTO relating to such party’s Applications.

 

12

--------------------------------------------------------------------------------


 

(iv)                              In the event it is not possible for a party to
prosecute all claims of an Application in compliance with the Prosecution
Guidelines, such party shall notify the other party and shall either elect to
cease prosecuting the Application or have the other party prosecute the
Application.  In the event a party elects to cease prosecution of the
Application in accordance with the foregoing, such party may abandon the
Application, but only after notifying the other party of its intent to do so
and, in the event the other party requests assignment of such Application to it,
such party shall not abandon the Application and shall assign the Application to
the other party whereupon any further prosecution of such Application will be at
the other party’s sole cost and expense and the other party shall own all rights
to such Application and any resulting patents and such party shall have no right
or interest therein.  In the event that a rejection with respect to any claims
in a GE Application can only be overcome by common ownership by Genworth and GE
desires to continue the prosecution of such GE Application, GE will allow
Genworth to prosecute such claims, and Genworth shall prosecute such claims, in
Genworth’s name at GE’s sole cost and expense.  The parties acknowledge that the
Applications and all patents issuing on the Applications are subject to the
licenses granted under Article II herein; provided, however, that GE and its
Affiliates shall have no liability to Genworth in the event a GENIUS®
Application is assigned to GE and such GENIUS® Application is not successfully
prosecuted, and Genworth and its Affiliates shall have no liability to GE in the
event a GE Application is assigned to Genworth and such GE Application is not
successfully prosecuted.

 

(v)                                 In the event a party desires to cease
prosecution of or abandon any Application for any reason other than the
inability to prosecute such Application in compliance with the Prosecution
Guidelines, such party shall notify the other party prior to ceasing prosecution
or abandoning the Application and in the event the other party requests
assignment of such Application to it, such party shall not abandon the
Application and shall assign the Application to the other party whereupon any
further prosecution of such Application will be at the other party’s sole cost
and expense and the other party shall own all rights to such Application and any
resulting patents and such party shall have no right or interest therein.

 

(vi)                              As a condition precedent to assignment of any
GE Application to a party other than an Affiliate of GE, GE shall (i) notify
Genworth prior to such assignment, (ii) obtain the written agreement of such
assignee to be bound by the obligations of GE under this Section 4.03 (b), (iii)
include Genworth in such written agreement as an intended third party
beneficiary thereof and (iv) provide Genworth an executed original of such
written agreement.

 

Section 4.04.                         Third Party Infringements,
Misappropriations, Violations.

 

(a)                                  Each party shall promptly notify the other
party in writing of any actual or possible infringements, misappropriations or
other violations of the Intellectual Property of the other party being licensed
hereunder by a third party that come to such party’s attention, as well as the
identity of such third party or alleged third party and any evidence of such
infringement, misappropriation or other violation within such party’s custody or
control.  The other party shall have the sole right to determine at its sole
discretion whether any action shall be taken in response to such infringements,
misappropriations or other violations.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Each party shall promptly notify the other
party in writing upon learning of the existence or possible existence of rights
held by any third party that may be infringed, misappropriated or otherwise
violated by the use or practice of the Intellectual Property of the other party
(or any element or portion thereof) licensed hereunder, as well as the identity
of such third party and any evidence relating to such purported infringement,
misappropriation or other violation within such party’s custody or control. 
Such party shall cooperate fully with the other party to avoid infringing,
misappropriating or violating any third party rights, and shall discontinue all
use and practice of such Intellectual Property that is the subject of such
purported infringement, misappropriation or other violation upon the reasonable
request of the other party.

 

(c)                                  Each party shall promptly notify the other
party in writing upon learning of the existence or possible existence of rights
held by any third party that may be infringed, misappropriated or otherwise
violated by the use or practice of the Intellectual Property (or any element or
portion thereof) licensed to the other party hereunder, as well as the identity
of such third party.  The other party shall cooperate fully with such party to
avoid infringing, misappropriating or violating any third party rights, and
shall discontinue all use and practice of such Intellectual Property that is the
subject of such purported infringement, misappropriation or other violation upon
the reasonable request of such party, and shall provide such party any evidence
relating to such purported infringement, misappropriation or other violation
within the other party’s custody or control.

 

Section 4.05.                         Patent Marking.  Each party acknowledges
and agrees that it will comply with all reasonable requests of the other party
relative to patent markings required to comply with or obtain the benefit of
statutory notice or other provisions.

 

ARTICLE V
Term and Termination

 

Section 5.01.                         Term.  This Agreement shall remain in full
force and effect in perpetuity unless terminated in accordance with its terms.

 

Section 5.02.                         No Termination.  This Agreement may only
be terminated upon the mutual written agreement of the parties.  In the event of
a breach of this Agreement, the sole and exclusive remedy of the non-breaching
party shall be to recover monetary damages and/or to obtain injunctive or
equitable relief.

 

ARTICLE VI
Confidentiality

 

All Genworth Confidential Information and GE Confidential Information licensed
pursuant to this Agreement shall be subject to the terms and conditions set
forth in Section 6.2 of the Master Agreement.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VII
General Provisions

 

Section 7.01.                         Assignment.

 

(a)                                  This Agreement shall not be assignable, in
whole or in part, by any party hereto to any third party, including, without
limitation, Affiliates of any party, without the prior written consent of the
other party hereto, and any attempted assignment without such consent shall be
null and void.  Notwithstanding the foregoing, this Agreement may be assigned by
any party as follows without obtaining the prior written consent of the other
party hereto:

 

(i)                                     GE, in its sole discretion, may assign
this Agreement, and any or all of its rights under this Agreement, and may
delegate any or all of its duties under this Agreement to any Affiliate of GE at
any time, which expressly accepts such assignment in writing and assumes, as
applicable, any such obligations, provided that GE shall continue to remain
liable for the performance by such assignee.

 

(ii)                                  Genworth, in its sole discretion, may
assign this Agreement, and any or all of its rights under this Agreement, and
may delegate any or all of its duties under this Agreement to any Affiliate of
Genworth at any time, which expressly accepts such assignment in writing and
assumes, as applicable, any such obligations, provided that Genworth shall
continue to remain liable for the performance by such assignee.

 

(iii)                               Each party may assign any or all of its
rights, or delegate any or all of its duties, under this Agreement to (i) an
acquiror of all or substantially all of the equity or assets of the business of
such party to which this Agreement relates or (ii) the surviving entity in any
merger, consolidation, equity exchange or reorganization involving such party,
provided that such acquiror or surviving entity, as the case may be, executes an
agreement to be bound by all the obligations of such party under this Agreement
(a copy of which agreement is provided to the other party).

 

(b)                                 If a party requests the written consent of
the other party to any assignment of this Agreement, the other party agrees to
negotiate in good faith with such party regarding such consent.  This Agreement
shall also be binding upon and inure to the benefit of and be enforceable by the
successors, legal representatives and permitted assigns of each party hereto. 
All license rights and covenants contained herein shall run with all
Intellectual Property of any party licensed hereunder and shall be binding on
any successors in interest or assigns thereof.

 

Section 7.02.                         Warranty and Disclaimer.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN OR IN THE MASTER AGREEMENT, THE INTELLECTUAL
PROPERTY LICENSED BY EACH PARTY TO THE OTHER PARTY PURSUANT TO THIS AGREEMENT
AND THE GE MATERIALS ARE FURNISHED “AS IS”, WITH ALL FAULTS AND WITHOUT WARRANTY
OF ANY KIND, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE,
TITLE, NON-INFRINGEMENT, QUALITY, USEFULNESS, COMMERCIAL UTILITY, ADEQUACY,
COMPLIANCE WITH ANY LAW, DOMESTIC OR FOREIGN AND IMPLIED WARRANTIES ARISING FROM
COURSE OF DEALING OR COURSE OF PERFORMANCE.

 

Section 7.03.                         Consequential and Other Damages.  NEITHER
GENWORTH OR ITS AFFILIATES, ON THE ONE HAND, NOR GE OR ITS AFFILIATES, ON THE

 

15

--------------------------------------------------------------------------------


 

OTHER HAND, SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES (PROVIDED THAT ANY SUCH LIABILITY WITH RESPECT
TO A THIRD PARTY CLAIM SHALL BE CONSIDERED DIRECT DAMAGES) OF THE OTHER ARISING
IN CONNECTION WITH THE TRANSACTIONS HEREUNDER.

 

Section 7.04.                         Assumption of Risk.

 

(a)                                  Except as provided in the Master Agreement,
Genworth, on behalf of itself and its Affiliates, hereby assumes all risk and
liability in connection with their use of the GE Intellectual Property.

 

(b)                                 Except as provided in the Master Agreement,
GE, on behalf of itself and its Affiliates, hereby assumes all risk and
liability in connection with their use of the Genworth Intellectual Property.

 

Section 7.05.                         Governing Law.  This Agreement shall be
governed by and construed and interpreted in accordance with the Laws of the
State of New York irrespective of the choice of Laws principles of the State of
New York other than Section 5-1401 of the General Obligations Law of the State
of New York.

 

Section 7.06.                         Notices.  All notices, requests, claims,
demands and other communications under this Agreement  shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, by facsimile with
receipt confirmed (followed by delivery of an original via overnight courier
service) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 7.06):

 

GE:

 

General Electric Company
3135 Easton Turnpike
Fairfield, CT 06828
Attention:  General Counsel

 

with a copy to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY  10153
Attention:  Howard Chatzinoff, Esq.

 

16

--------------------------------------------------------------------------------


 

GENWORTH:

 

Genworth Financial, Inc.
6620 West Broad Street
Richmond, VA 23230
Attention:  General Counsel

 

with a copy to:

 

Hunton & Williams LLP
Riverfront Plaza, East Tower
951 E. Byrd Street
Richmond, VA 23219-4074
Attention:  Allen C. Goolsby, Esq.

 

Section 7.07.                         Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
under any Law or as a matter of public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and
effect.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties to this Agreement shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the greatest extent possible.

 

Section 7.08.                         Entire Agreement.  This Agreement and the
Master Agreement constitute the entire agreement of the parties hereto with
respect to the subject matter of this Agreement and supersedes all prior
agreements and undertakings, both written and oral, between or on behalf of the
parties hereto with respect to the subject matter of this Agreement.

 

Section 7.09.                         No Third-Party Beneficiaries.  This
Agreement is for the sole benefit of the parties to this Agreement and their
Affiliates and the permitted sublicensees, successors and assigns of the parties
and nothing in this Agreement, express or implied, is intended to or shall
confer upon any other Person or entity any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

Section 7.10.                         Amendment.  No provision of this Agreement
may be amended or modified except by a written instrument signed by all the
parties to this Agreement.  No waiver by any party of any provision hereof shall
be effective unless explicitly set forth in writing and executed by the party so
waiving.  The waiver by either party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other subsequent
breach.

 

Section 7.11.                         Rules of Construction.  Interpretation of
this Agreement shall be governed by the following rules of construction:  (a)
words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other gender as the context
requires, (b) references to the terms Article, Section, Paragraph, and Schedule
are references to the Articles, Sections, Paragraphs, and Schedules to this
Agreement unless otherwise specified, (c) the word “including” and words of
similar import shall mean “including,

 

17

--------------------------------------------------------------------------------


 

without limitation,” (d) provisions shall apply, when appropriate, to successive
events and transactions, (e) the table of contents and headings contained herein
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement and (f) this Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.  Unless specifically stated in the Master Agreement that a particular
provision of the Master Agreement should be given effect in lieu of a
conflicting provision in this Agreement, to the extent that any provision
contained in this Agreement conflicts with, or cannot logically be read in
accordance with, any provision of the Master Agreement, the provision contained
in this Agreement shall prevail.  Notwithstanding the foregoing, nothing in this
Agreement shall be deemed to waive a party’s rights or relieve or otherwise
satisfy any party’s obligations under Section 6.12 the Master Agreement.

 

Section 7.12.                         Counterparts.  This Agreement may be
executed in one or more counterparts, and by the different parties to each such
agreement in separate counterparts, each of which when executed shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be as effective as delivery of a manually executed
counterpart of any such Agreement.

 

Section 7.13.                         Dispute Resolution.  Any dispute,
controversy or claim arising out of or relating to the transactions contemplated
by this Agreement, or the validity, interpretation, breach or termination of any
provision of this Agreement shall be resolved in accordance with Article VII of
the Master Agreement.

 

Section 7.14.                         No Waiver.  Failure by either party at any
time to enforce or require strict compliance with any provision of this
Agreement shall not affect or impair that provision in any way or the rights of
such party to avail itself of the remedies it may have in respect of any
subsequent breach of that or any other provision.  The waiver of any term,
condition, or provision of this Agreement must be in writing and signed by an
authorized representative of the waiving party.  Any such waiver will not be
construed as a waiver of any other term, condition, or provision, nor as a
waiver of any subsequent breach of the same term, condition, or provision,
except as provided in a signed writing.

 

Section 7.15.                         Relationship of the Parties.  Nothing
contained herein is intended or shall be deemed to make any party the agent,
employee, partner or joint venturer of the other or be deemed to provide such
party with the power or authority to act on behalf of the other party or to bind
the other party to any contract, agreement or arrangement with any other
individual or entity.

 

[Remainder of this page left intentionally blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, GE and Genworth have caused this Agreement to be executed on
the date first written above by their respective duly authorized officers.

 

 

 

GENERAL ELECTRIC COMPANY

 

 

 

By

/s/ Dennis D. Dammerman

 

 

 

Name: Dennis D. Dammerman

 

 

 

Title: Vice Chairman and Executive Officer

 

 

 

 

 

 

GENWORTH FINANCIAL, INC.

 

 

 

By

/s/ Joseph J. Pehota

 

 

 

Name: Joseph J. Pehota

 

 

 

Title: Senior Vice President

 

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

SCHEDULE A

Certain GE Intellectual Property

SCHEDULE B

Certain Genworth Intellectual Property

SCHEDULE C

Restricted GE Intellectual Property

SCHEDULE D

GENIUS® Applications

SCHEDULE E

CIP Applications

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Certain GE Intellectual Property

 

SOFTWARE, TOOLKITS AND OTHER MATERIALS

 

All (i) copyrights, mask work rights, database rights and design rights, whether
or not registered, published or unpublished, and registrations and applications
for registration thereof, and all rights therein whether provided by
international treaties or conventions or otherwise and (ii) trade secrets
associated with the following:

 

 

1.

 

SSO:
GE Group’s Single Sign On Security new user registration and password update
Software

2.

 

Join GE:
GE Group’s H/R onboarding Software

3.

 

eEMS:
GE Group’s EMS H/R Software

4.

 

Compensation Planning Application:
GE Group’s Salary, Stock Option & Other Incentive Comp Planning System Software

5.

 

IT Project Risk Assessment:
GE Group’s IT Project Risk Assessment tool Software

6.

 

Integrity Website:
GE Group’s Integrity Website Software

7.

 

Career Opportunity System:
GE Group’s Job opportunities H/R intranet site Software

8.

 

eSessionC:
GE Group’s eSessionC H/R Software

9.

 

eExit:
GE Group’s eExit H/R Software

10.

 

eStart:
GE Group’s eStart H/R Software

11.

 

Consumer Analytics Platform:
GE Partnership Marketing Group’s (PMG) Consumer Analytics Platform Software,
excluding (i) third party data and (ii) customer data

12.

 

Oracle H/R Software Modifications Owned by the GE Group:
Enhancements, modifications, configuration, etc. to base Oracle H/R module owned
by the GE Group

13.

 

IP Digital Cockpit:
IP Digital Cockpit Software

14.

 

GOLDnet:
GOLDnet Software

 

--------------------------------------------------------------------------------


 

15.

 

A2P2:
A2P2 Investments Software for cash forecasting, reporting and allocation

16.

 

DOT:
DOT Investments Software for real estate loan origination

17.

 

Monster:
Monster Investments Software for derivatives accounting

18.

 

REM:
REM Investments Software for risk monitoring

19.

 

PV01:
PV01 Investments Software for risk monitoring/cash hedging

20.

 

TIPS:
TIPS Investments Software

21.

 

CATS:
CATS Investments Software

22.

 

Trading Compliance Limits:
Limit 5.0  / Trigger 6.0 Investments Software

23.

 

DREAMS:
DREAMS Investments Software

24.

 

Investments Data Warehouse:
Investments Data Warehouse Software for Insurance

25.

 

Ulysses Software:
Ulysses Software, including web-based requisition module and other enhancements,
modifications, configuration, etc. to the base Oracle SSS module owned by the GE
Group

26.

 

IMLP Tracking System:
GE Group’s Information Management Leadership Program (IMLP) Tracking System
Software

27.

 

Media Activity System (MAS):
Media Activity System (MAS) Software

28.

 

GE Group’s Strategic Toolkits, including

•                 Workout!
•                 CAP (Change Acceleration Process)
•                 Facilitative Leadership
•                 ACFC (At the Customer For the Customer)
•                 QMI (Quick Market Intelligence)
•                 DMAIC
•                 NPI/DFSS incl. Gen III (New Product Introduction / Design For
Six Sigma)
•                 Globalization
•                 Session I, II, C, D, IP
•                 GE Group’s Policies & Procedures

 

--------------------------------------------------------------------------------


 

29.

 

Training:
Crotonville Course Materials including but not limited to

•                 NMDC (New Manager Development Course)
•                 MDC (Manager Development Course)
•                 BMC (Business Management Course)
•                 EDC (Executive Development Course)
•                 AIMC (Advanced Information Management Course)
CLOE (Center for Learning & Organizational Excellence) Course Materials
including but not limited to
•                 PRL (Personnel Relations Leadership)

30.

 

Finance:
GE Group’s GAAP Reference Materials
GE Group’s Finance Toolkit
GE Group’s Sourcing Toolkit

31.

 

Human Resources:
GE Group’s Human Resources Toolkit
GE Group’s Communications Toolkit
Resolve
GE Group’s Program Materials, including

•                IMLP (Information Management Leadership Program)
•                FMP (Financial Management Program)
•                HRLP (Human Resources Leadership Program)
•                CLP (Commercial Leadership Program)
•                RMLP (Risk Management Leadership Program)

32.

 

Risk:  GE Group’s Risk Management Toolkit

33.

 

Information Technology:
GE Group’s IT Toolkit
Security Risk Assessment Toolkit

34.

 

Legal/Compliance:
GE Group’s Legal Toolkit
GE Group’s Compliance Toolkit

35.

 

Marketing:
GE Group’s Marketing Toolkit

36.


 


OPERATIONS:
CRISIS MANAGEMENT TOOLKIT

37.


 


BUSINESS DEVELOPMENT:
GE GROUP’S BUSINESS DEVELOPMENT TOOLKIT

38.


 


GE GROUP’S SURVEY SUITE

39.


 


EHR WEBSITE

40.


 


EINVOICING:
GE WILL PROVIDE BLUE RIDGE WITH SOURCE CODE FOR ANY ENHANCEMENTS, MODIFICATION,
CONFIGURATIONS, ETC. TO THE BASE EINVOICING SOFTWARE OWNED BY THE GE GROUP

 

--------------------------------------------------------------------------------


 

41.


 


SAFARI-EXPENSE:
SAFARI EXPENSE SOFTWARE


42.


 

BAAS / Bank Account Administration Software


43.


 

IBS / Intercompany Billing System Software


44.


 

Sourcing Datawarehouse(s) / GSTAR & Proclarity


45.


 

MyDevelopment@GE Software


46.


 

360 Degree Peer Evaluation System Software


47.


 

Integrity Website Software


48.


 

eMeasure Software


49.


 

Transaction Control Authority Software


50.


 

GE Health Advantage Software


51.


 

Health By Numbers E Program Software


52.


 

PAS Extracts Software  (GE/CMS developed)


53.


 

PAS Workflow Software  (GE/CMS developed)


54.


 

CMS Data Warehouse Software  (GE/CMS developed)


55.


 

FASB 133 Hedge Accounting Software


56.


 

CMS P&L Report Software


57.


 

Deal Tracker Software


58.


 

HotDocs Integration Software

59.

 

PROFITS Toolkit


60.


 

Portfolio Optimizer: Asset/Liability Matching, Portfolio Optimization Tool
Software

 

 

II.             PATENTS

 

 

GE Docket Number

 

H&W File No.

85FA-00141

 

52493.000083

85FA-00142

 

52493.000081

85FA-00143

 

52493.000082

85FA-00144

 

52493.000079

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Certain Genworth Intellectual Property

 

SOFTWARE, TOOLKITS AND OTHER MATERIALS

 

All (i) copyrights, mask work rights, database rights and design rights, whether
or not registered, published or unpublished, and registrations and applications
for registration thereof, and all rights therein whether provided by
international treaties or conventions or otherwise and (ii) trade secrets
associated with the following:

 

1.

 

MyGoals:
Genworth Group’s MyGoals H/R Software

2.

 

Privacy/Opt-Out:
Genworth Group’s Consumer Privacy Management Software

3.

 

Complaint Log System (CLS):
Genworth Group’s Complaint Log System Software

4.

 

Death Claims System:
Genworth Group’s Death Claims Cross-Checking Software

5.

 

EWD:
Genworth Group’s Enterprise-Wide Disbursement Software

6.

 

SMART:
Genworth Group’s Sales Management and Report Tracking System Software

7.

 

e-Learning:
Genworth Group’s developed e-Learning courseware Software

8.

 

Change Control System Software (Europe):
Genworth Group’s web-based Change Control System Software

9.

 

Compliance Management System (CMS):
Genworth Group’s Compliance Management System Software

10.

 

Genworth Strategic Toolkits, including:
P.I.E.  HomeRun  e-QuTOPS PMO Toolkit, including Project Place Software

11.

 

Training:
“GEFA-U” Course Materials including but not limited to

•            Foundations of Leadership
•            Interview & Selections

Business Leadership Impact Symposium
Lean Transactions

12.

 

Human Resources:
Genworth Group’s Program Materials, including

•            LDP (Leadership Development Program)
•            ALDP (Actuarial Leadership Development Program)

 

--------------------------------------------------------------------------------


 

13.


 


RISK:
GENWORTH GROUP’S RISK MANAGEMENT TOOLKIT

14.


 


INFORMATION TECHNOLOGY:
GENWORTH GROUP’S DMADOV METHODOLOGY

15.

 

Legal/Compliance:
Outsourcing Toolkit including the Migration Toolkit

16.


 


OPERATIONS:
GENWORTH GROUP’S CRISIS MANAGEMENT TOOLKIT

17.


 


GE CENTER FOR FINANCIAL LEARNING MATERIALS, INCLUDING THE “MANAGING YOUR CREDIT”
MODULE

 

--------------------------------------------------------------------------------


 

PATENTS

 

 

GE Docket Number

 

H&W File No.

85FA-00100

 

52493.000118
and
52493.000153

85FA-00101

 

52493.000032

 

 

 

85FA-00103

 

52493.000126

85FA-00104

 

52493.000036

85FA-00105

 

52493.000037

85FA-00106

 

52493.000040
and
52493.000170

85FA-00107

 

52493.000041
and
52493.000169

85FA-00108

 

52493.000065

85FA-00109

 

52493.000058
and
52493.000175

85FA-00110

 

52493.000046
and
52493.000191

85FA-00111

 

52493.000056

85FA-00112

 

52493.000183

85FA-00113

 

52493.000060

85FA-00114

 

52493.000063
and
52493.000188

85FA-00115

 

52493.000061

85FA-00116

 

52493.000059
and
52493.000220

85FA-00117

 

52493.000057

85FA-00118

 

52493.000130

85FA-00119

 

52493.000062

85FA-00120

 

52493.000068

85FA-00121

 

52493.000054
and
52493.000244

85FA-00123

 

52493.000045

85FA-00124

 

52493.000048
and
52493.000217

 

--------------------------------------------------------------------------------


 

GE Docket Number

 

H&W File No.

85FA-00125

 

52493.000047

85FA-00126

 

52493.000053

85FA-00127

 

52493.000050

85FA-00128

 

52493.000067

85FA-00129

 

52493.000066

85FA-00130

 

52493.000075
and
52493.000116

 

 

 

85FA-00132

 

File # available

 

 

 

85FA-00134

 

52493.000124
and
52493.000235

85FA-00135

 

52493.000070

85FA-00136

 

52493.000072

85FA-00137

 

52493.000073
and
52493.000189

85FA-00138

 

52493.000076
and
52493.000197

85FA-00139

 

52493.000080

85FA-00140

 

52493.000084

 

 

 

 

 

 

 

 

 

 

 

 

85FA-00145

 

52493.000085
and
52493.000201

85FA-00146

 

52493.000086

85FA-00147

 

52493.000087
and
52493.000186

85FA-00148

 

52493.000091
and
52493.000222

85FA-00149

 

52493.000090
and
52493.000225

85FA-00150

 

52493.000089

85FA-00151

 

52493.000093
and
52493.000212

 

--------------------------------------------------------------------------------


 

GE Docket Number

 

H&W File No.

85FA-00152

 

52493.000095

85FA-00153

 

52493.000096

85FA-00154

 

52493.000221

85FA-00155

 

52493.000099
and
52493.000266

85FA-00156

 

52493.000101
and
52493.000196

85FA-00157

 

52493.000114
and
52493.000193
and
52493.000102

85FA-00158

 

52493.000100

85FA-00159

 

52493.000103

85FA-00160

 

52493.000104
and
52493.000215

85FA-00161

 

File # available

85FA-00162

 

52493.000105

85FA-00163

 

52493.000107
and
52493.000275

85FA-00164

 

52493.000108

85FA-00165

 

52493.000109

85FA-00166

 

52493.000110

85FA-00167

 

52493.000111

85FA-00168

 

52493.000112
and
52493.000246

85FA-00169

 

File # available

85FA-00170

 

52493.000121
and
52493.000202

85FA-00171

 

52493.000123
and
52493.000338

85FA-00172

 

52493.000119

85FA-00173

 

52493.000129
and
52493.000243

85FA-00174

 

52493.00128

 

--------------------------------------------------------------------------------


 

GE Docket Number

 

H&W File No.

85FA-00175

 

52493.000127
and
52493.000257

85FA-00176

 

52493.000125

85FA-00177

 

52493.000139
and
52493.000224

85FA-00178

 

52493.000145

85FA-00179

 

52493.000135

85FA-00180

 

52493.000131

85FA-00181

 

52493.000134

85FA-00182

 

52493.000136
and
52493.000242

85FA-00183

 

52493.000143

85FA-00184

 

52493.000138

85FA-00185

 

52493.000141

85FA-00186

 

52493.000142

85FA-00187

 

52493.000163
and
52493.000321

85FA-00188

 

File # available

85FA-00189

 

52493.000133
and
52493.000270

85FA-00190

 

52493.000152
and
52493.000256

85FA-00191

 

52493.000151
and
52493.000274

85FA-00192

 

52493.000155
and
52493.000255

85FA-00193

 

52493.000156
and
52493.000278
and
52493.000337

85FA-00194

 

52493.000157
and
52493.000273

85FA-00195

 

52493.000164

85FA-00196

 

52493.000165
and
52493.000247

 

--------------------------------------------------------------------------------


 

GE Docket Number

 

H&W File No.

85FA-00197

 

52493.000166
and
52493.000265

85FA-00198

 

52493.000162

85FA-00199

 

52493.000233

85FA-00200

 

52493.000229

85FA-00201

 

52493.000185

85FA-00202

 

52493.000234

85FA-00203

 

52493.000237

85FA-00204

 

52493.000238

85FA-00205

 

52493.000239

85FA-00206

 

52493.000161

85FA-00207

 

52493.000168
and
52493.000282

85FA-00208

 

52493.000171
and
52493.000286

85FA-00209

 

52493.000264
and
52493.000172
and
52493.000304
and
52493.000343

85FA-00210

 

File # available

85FA-00211

 

File # available

85FA-00212

 

52493.000176
and
52493.000299

85FA-00213

 

52493.000179

85FA-00214

 

52493.000187

85FA-00215

 

52493.000199

85FA-00216

 

52493.000208

85FA-00217

 

52493.000205

85FA-00218

 

52493.000204

85FA-00219

 

52493.000231

85FA-00220

 

52493.000230

85FA-00221

 

52493.000261

85FA-00222

 

52493.000251
and
52493.000328

 

--------------------------------------------------------------------------------


 

GE Docket Number

 

H&W File No.

85FA-00223

 

52493.000252

85FA-00224

 

52493.000253

85FA-00225

 

52493.000260

85FA-00226

 

52493.000262

85FA-00227

 

52493.000277

85FA-00228

 

52493.000281

85FA-00229

 

52493.000302

85FA-00230

 

52493.000301

85FA-00231

 

52493.000297

85FA-00232

 

52493.000296

85FA-00233

 

52493.000295

85FA-00234

 

52493.000303

85FA-00235

 

52493.000298

85FA-00236

 

52493.000300

85FA-00237

 

File # available

85FA-00238

 

52493.000328

 

 

 

 

 

 

85FA-00241

 

52493.000203
and
52493.000339

 

 

 

85FA-00243

 

File # available

85FA-00244
(US 85FA-00106)

 

52493.000170
(US .000040)

85FA-00245

 

52493.000308

85FA-00246

 

52493.000309

85FA-00247

 

52493.000311

85FA-00248

 

52493.000312

85FA-00249

 

52493.000160

85FA-00250
129271
RD 30958

 

52493.000310

85FA-00250

 

52493.000313

 

 

 

85FA-00252

 

52493.000258

85FA-00253

 

52493.000346

85FA-00254

 

52493.000344

Assigned to Genworth

 

52493.000349

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Restricted GE Intellectual Property

 

1.                                       GEAM

 

The following shall be referred to as the “GEAM IP”:

 

•                       SPII - SPII Investment Software

•                       Portfolio Analyzer - Insurance investment software

•                       Portfolio Analyzer - Derivatives portfolio analysis
software

•                       PCAT - PCAT Investments Software

 

 

 

GE Docket Number

 

H&W File No.

1.

 

85FA-00239

 

52493.000330

2.

 

85FA-00240

 

52493.000331

3.

 

85FA-00242

 

52493.000332

4.

 

52493.000352

 

 

5.

 

52493.000361

 

 

6.

 

52493.000362

 

 

7.

 

52493.000363

 

 

8.

 

52493.000364

 

 

9.

 

52493.000365

 

 

 

Notwithstanding anything in this Agreement to the contrary, Genworth and its
Affiliates shall not sublicense, assign, or otherwise provide the GEAM IP to any
third party (including any acquiring entity, contractor, consultant, customer or
supplier of Genworth or its Affiliates) without the prior written consent of GE,
which shall not be unreasonably withheld.  For the avoidance of doubt, (i) it
shall not be deemed unreasonable to withhold consent if such acquiring entity,
contractor, consultant, customer or supplier of Genworth or its Affiliates is a
competitor of GE Asset Management Incorporated and (ii) such consent shall only
be required once for all personnel of any such third party.

 

--------------------------------------------------------------------------------


 

2.                                       GECIS

 

The following shall be referred to as the “GECIS IP”:

 

•                       Multi Collinearity Macro

•                       Reconciliation Reporting Tool

•                       Migration Toolkit

 

Notwithstanding anything in this Agreement to the contrary, Genworth and its
Affiliates shall not sublicense, assign, or otherwise provide the GECIS IP to
any third party (including any acquiring entity, contractor, consultant,
customer or supplier of Genworth or its Affiliates) without the prior written
consent of GE, which shall not be unreasonably withheld.  For the avoidance of
doubt, (i) it shall not be deemed unreasonable to withhold consent if such
acquiring entity, contractor, consultant, customer or supplier of Genworth or
its Affiliates is a competitor of GE Capital International Services and (ii)
such consent shall only be required once for all personnel of any such third
party.

 

3.                                     ERC

 

The following shall be referred to as the “ERC IP”:

 

•                       Account Reconciliation

•                       Systematic Email Induction

 

GE Docket Number

 

Description

85ER-00116

 

System Email Induction

85ER-00139

 

Account Reconciliation Tool

 

Notwithstanding anything in this Agreement to the contrary, Genworth and its
Affiliates shall not sublicense, assign, or otherwise provide the ERC IP to any
third party (including any contractor, consultant, customer or supplier of
Genworth or its Affiliates) without the prior written consent of GE, which shall
not be unreasonably withheld; provided, however, that Genworth and its
Affiliates may sublicense the ERC IP to an acquiring entity pursuant to Section
2.01(b) of the Agreement without the prior written consent of GE.  For the
avoidance of doubt, (i) it shall not be deemed unreasonable to withhold consent
if such contractor, consultant, customer or supplier of Genworth or its
Affiliates is a competitor, customer or potential customer of Employers
Reinsurance Corporation and (ii) such consent shall only be required once for
all personnel of any such third party.

 

4.                                       Consent Process

 

If, after twenty-five (25) days of GE’s receipt of a written request by Genworth
for consent pursuant to this Schedule C, GE fails to send Genworth written
notice of its decision regarding such consent, such consent shall be deemed
granted.  The initial contact person at GE to whom all requests for consent
pursuant to this Schedule C shall be sent shall be Cecilia Lofters (Senior
Intellectual Property Counsel, Financial Services,

 

--------------------------------------------------------------------------------


 

General Electric Company, 3135 Easton Turnpike W3B-45, Fairfield, CT 06828).  GE
may change such contact person from time to time upon prior written notice to
Genworth.

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

GENIUS® Applications

 

 

Item
#

 

GE PAGE
Ref No

 

H&W Ref No/
Invention

1

 

132193

 

52493.000160

 

 

 

 

 

2

 

135072

 

52493.000161

 

 

 

 

 

3

 

135965

 

52493.000162

 

 

 

 

 

4

 

129502

 

52493.000185

 

 

 

 

 

5

 

135017

 

52493.000229

 

 

 

 

 

6

 

135007

 

52493.000233

 

 

 

 

 

7

 

135063

 

52493.000234

 

 

 

 

 

8

 

135066

 

52493.000237

 

 

 

 

 

9

 

135068

 

52493.000238

 

 

 

 

 

10

 

135069

 

52493.000239

 

 

 

 

 

11

 

126469

 

52493.000295

 

 

 

 

 

12

 

126463

 

52493.000296

 

 

 

 

 

13

 

126931

 

52493.000303

 

 

 

 

 

14

 

139466

 

52493.000308

 

 

 

 

 

15

 

139470

 

52493.000309

 

 

 

 

 

16

 

129271

 

52493.000310

 

--------------------------------------------------------------------------------


 

SCHEDULE E

 

CIP Applications

 

One CIP Application is the combination of 132193 and 135072

 

A second CIP Application is the combination of 135063 and 135695

 

A third CIP Application is the combination of 135007 and 129502

 

A fourth CIP Application is the combination of 135069 and 135066

 

A fifth CIP Application will add new material to 139470

 

A sixth CIP Application will add new material to 126469

 

A seventh CIP Application will add new material to 126931

 

An eighth CIP Application will add new material to 139466

 

A ninth CIP Application will add new material to 126463

 

--------------------------------------------------------------------------------
